NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-1594-20

MILFORD MANOR NURSING
AND REHABILITATION
CENTER,

          Plaintiff-Appellant/
          Cross-Respondent,

v.

ANN KLIMEK, by and
through her attorney-in-
fact DIANA GREENWALD,

          Defendant,

and

DIANA GREENWALD,

     Defendant-Respondent/
     Cross-Appellant.
_____________________________

                   Submitted October 17, 2022 – Decided October 21, 2022

                   Before Judges Currier, Mayer, and Enright.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Passaic County, Docket No. DC-012921-19.
            Laurie M. Fierro, attorney for appellant/cross-
            respondent (Laurie M. Fierro, of counsel; Kevin S.
            Englert, on the briefs).

            Northeast New Jersey Legal Services, attorneys for
            respondent/cross-appellant (Sarah Hur and Benjamin
            Isaac Herskovitz, of counsel and on the briefs).

PER CURIAM

      The court being advised by the parties in the above matter that the issues

in dispute have been amicably resolved, the appeal is accordingly dismissed with

prejudice and without costs to either party.




                                                                          A-1594-20
                                        2